EXHIBIT 10.3

UNIT SUBSCRIPTION AGREEMENT

SYMMETRY HOLDINGS INC.

28 West 44th Street, 16th Floor

New York, NY 10036

Ladies and Gentlemen:

Subject to the terms and conditions set forth herein:

Subject to the terms and conditions set forth herein, the undersigned hereby
irrevocably subscribes for and agrees to purchase, simultaneous with and on the
date of closing (the “Closing Date”) of the proposed acquisition (the
“Acquisition”) of Novamerican Steel Inc. (“Northern”) pursuant to an Arrangement
Agreement between Symmetry Holdings Inc., a Delaware corporation (the
“Company”), 633422 N.B. Ltd., a corporation existing under the laws of the
Province of New Brunswick and a newly-formed, wholly-owned indirect subsidiary
of the Company, and Northern, a corporation incorporated under the laws of
Canada, up to 1,875,000 units (the “Units” and each, a “Unit”), each Unit
consisting of (a) one share of common stock, par value $.0001 per share (the
“Shares” and each, a “Share”), and (b) one warrant (the “Warrants” and each, a
“Warrant”), each Warrant to purchase one Share at an exercise price of $5.50 per
share (subject to adjustment), to be issued under either (a) the Warrant
Agreement dated as of March 5, 2007 (the “Warrant Agreement”) between the
Company and Continental Stock Transfer & Trust Company as Warrant Agent or (b) a
warrant agreement that gives the Warrants rights that are substantially
identical to the “Private Placement Warrants” as defined in the Warrant
Agreement (any such agreement, a “New Warrant Agreement”). The undersigned
understands and agrees that the purchase price for each Unit is $8.00 and that
the aggregate purchase price of $15,000,000 for all of the Units is payable in
cash on the Closing Date.

1.        Certificates. The undersigned understands and agrees that this
subscription is made subject to the condition that the certificates to be issued
and delivered on account of this subscription will be issued only in the name
of, and delivered only to, the undersigned.

2.         Warrants. Each Warrant will be exercisable on the later of March 7,
2008 or when the Company consummates its initial business combination and will
expire 4 years from the issue date or earlier upon redemption. The Company may
deliver unregistered shares of Common Stock upon exercise of the Warrants and
will have no liability to any person for delivering any such unregistered
shares. Notwithstanding anything contained in the Warrant Agreement or any other
agreement to the contrary, in lieu of the payment by the undersigned of the
exercise price of any Warrant, the undersigned shall have the right, but not the
obligation, to exercise any exercisable but unexercised portion of such Warrant,
on a cashless or net exercise basis, as provided in Section 3.6.2 of the
Registration Rights Agreement. If the Warrants are made subject to the Warrant
Agreement and a New Warrant Agreement is not entered into, then to the extent
practicable, the Warrants will be deemed “Private Placement Warrants” under the
Warrant Agreement, and the Warrant Agreement may be amended as of the Closing
Date as required to effect the same.



3.         No Shareholder Approval. It is acknowledged that approval by the
Company’s stockholders will not be required under AMEX Rules 712 and 713 because
the number of shares of Common Stock of the Company to be issued is less than
20% of the Company’s actually issued and outstanding shares of Common Stock
(prior to the investment represented by this Subscription Agreement).

4.         Use of Proceeds. The Company will use the proceeds of this investment
towards the cash purchase price of the Acquisition.

5.         Representations. The undersigned understands: that he is subscribing
for the Units without being furnished any offering literature or prospectus;
that this transaction has not been approved or disapproved by the Securities and
Exchange Commission or any administrative agency charged with the administration
of the securities laws of any state; and that all documents, records and books
pertaining to this investment have been made available upon reasonable notice
for inspection by him or his purchaser representative, counsel, accountant or
business advisor. The undersigned hereby represents, warrants and confirms as
follows:

(a)       all transactions and discussions related to this investment have taken
place in the State of New York;

(b)       the undersigned understands that (i) the Shares, the Warrants and
shares of Common Stock purchasable upon exercise of the Warrants (collectively,
the “Securities”) represent a speculative investment which involve a high degree
of risk of loss by the undersigned of his investment therein, (ii) there are
substantial restrictions on the transferability of the Securities and (iii) no
public market for the Securities may develop or, if developed, will continue
and, accordingly, it may not be possible to liquidate this investment in case of
emergency or to use the Securities as collateral for a loan;

(c)       the undersigned (i) is able to bear the economic risks of this
investment, (ii) is able to hold this investment for an indefinite period of
time, (iii) is presently able to afford a complete loss of this investment and
(iv) has no need for liquidity in this investment;

(d)       the undersigned has, or the undersigned and his purchaser
representative together have, such knowledge and experience in financial and
business matters that he is, or he and his purchaser representative together
are, capable of evaluating the merits and risks of this investment and of making
an informed investment decision;

(e)       the undersigned confirms that, in making his decision to subscribe for
the Purchased Securities, he has relied solely upon independent investigations
made by him or his purchaser representative, if any, and that he and such
purchaser representative have been given the opportunity to ask questions of,
and to receive answers from, the Company concerning the proposed business, the
financial condition, the operating history and the management of the Company and
the risks of this investment (to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense);

(f)        the Securities will be acquired by him in good faith solely for his
own account for investment purposes only and are not being purchased with a view
to or for the resale, distribution, subdivision or fractionalization thereof;

 

 

2



(g)       the undersigned has no contract, undertaking, understanding, agreement
or arrangement, formal or informal, with any person to sell, transfer or pledge
to any person any of the Securities or any part thereof and has no present plans
to enter into any such contract, undertaking, agreement or arrangement;

(h)       the undersigned understands that the legal consequences of the
representations and warranties set forth herein are that he must bear the
economic risks of this investment for an indefinite period of time because the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or the securities law of any state and, therefore, cannot be sold
unless they are subsequently so registered (which the Company may not be
obligated to do) or an exemption from such registration is available;

(i)        the undersigned understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities and that
the Company is relying on the truth and accuracy of the representations,
declarations and warranties made herein by the undersigned in offering the
Securities for sale to him without having first registered the Securities under
the Act and any applicable state securities laws;

(j)        the undersigned consents to the placement of a legend on any
certificate evidencing the Securities, which legend may be in the following or
any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY OF ANY STATE IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS
PROHIBITED UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER.
BY ACQUIRING THE SECURITIES REPRESENTED HEREBY, THE UNDERSIGNED REPRESENTED THAT
HE HAS ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE
UNDERSIGNED AGREED THAT HE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH
SECURITIES WITHOUT REGISTRATION OR OTHER COMPLIANCE THEREWITH.”

; and

(k)       the undersigned is (i) an “accredited investor” as defined in Rule
501(a) under the Act, (ii) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (iii)
not purchasing the Units as a result of any general solicitation or general
advertisement.

The foregoing representations, warranties and undertakings are made by the
undersigned with the intent that they be relied upon in determining his
suitability as an investor in the

 

 

3



Company, and the undersigned hereby agrees that such representations, warranties
and undertakings shall survive the purchase of the Securities.

6.         Transfer of Securities. The undersigned agrees that he may not
transfer any of the Shares (but not the Warrants and shares of Common Stock
purchasable upon exercise of the Warrants) prior to 2 years after the issue
date; provided, that nothing contained herein shall restrict transfer of the
Shares (or any of the other Securities) to any estate, family member, family
company or partnership or similar related person of the undersigned, in each
case so long as the transferee agrees to be bound hereby as if such transferee
was the undersigned. The undersigned agrees that any transfer of the Securities
shall be effected only in accordance with this Subscription Agreement and all
applicable securities laws. No such transfer shall relieve the undersigned of
his obligations hereunder, except that if the undersigned transfers as permitted
hereunder, then he shall be relieved of those obligations assumed by his
transferee.

7.         Assignment. The undersigned agrees not to assign this Subscription
Agreement or any interest herein; provided, that nothing contained herein shall
restrict assignment of this Subscription Agreement to (a) another stockholder of
the Company, (b) any estate, family member, family company or partnership or
similar related person of the undersigned, or (c) others in each case so long as
the assignee agrees to be bound hereby as if such assignee was the undersigned
and provided, further, an assignment shall require the Company’s prior approval
(not to be unreasonably withheld or delayed) of the assignee in the Company’s
reasonable discretion. Notwithstanding, the Company shall not approve any
assignment that would result in the failure of the issuance of the Securities
hereunder to be exempt from registration under the Securities Act. No such
assignment shall relieve the undersigned of his obligations hereunder, except
that if the undersigned assigns as permitted hereunder, then he shall be
relieved of those obligations assumed by his assignee.

8.         Termination. The undersigned agrees that he may not cancel, terminate
or revoke this Subscription Agreement.

9.         No Waiver. Notwithstanding any of the representations, warranties,
acknowledgments, undertakings or agreements made herein by the undersigned, the
undersigned does not hereby or in any other manner waive any rights granted to
him under federal or state securities laws.

10.       Expenses. Each party will be solely responsible for its own expenses
and out-of-pocket fees incurred in connection with this subscription.

11.       Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

12.       Entire Agreement. This Subscription Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
may be amended only by a writing executed by all parties hereto.

13.       Counterparts. This Subscription Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original, but all which together shall constitute one and the same instrument.
Facsimile signatures shall be as effective

 

 

4



as originals.



 

5



IN WITNESS WHEREOF, the undersigned individual has executed this Subscription
Agreement as of June 21, 2007.

Signature:/s/Gilbert E. Playford

Print Name: Gilbert E. Playford

This Subscription Agreement is hereby accepted as of June 21, 2007.

SYMMETRY HOLDINGS INC.

Signature: /s/Corrado De Gasperis

Print Name: Corrado De Gasperis

 

 

 

 

6

 

 